         Case 1:19-cr-00076-SHS Document 56 Filed 02/02/21 Page 1 of 2




                                EPSTEIN SACKS PLLC
                                 ATTORNEYS AT LAW
                                100 LAFAYETTE STREET
                                        SUITE 502
                                 NEW YORK, N.Y. 10013
                                      (212) 684-1230


                                                           BENNETT M. EPSTEIN: (917) 653-7116
                                                           SARAH M. SACKS: (917) 566-6196



                                                           February 2, 2021
Hon. Sidney H. Stein
United States District Judge
Southern District of New York
United States Courthouse                                          MEMO ENDORSED
500 Pearl Street
New York, NY 10007

Filed on ECF and sent
via email to Laura_Blakely@nysd.uscourts.gov

                                            Re: United States v. Jose Adames
                                            19 Cr. 76 (SHS)
Dear Judge Stein:

        We represent the defendant, Jose Adames, pursuant to the Criminal Justice Act. Mr.
Adames was sentenced by Your Honor on January 28, 2020 to 16 months imprisonment. He was
originally supposed to surrender to CI Moshannon Valley on March 27, 2020. Since then, your
Honor has adjourned Mr. Adames’ surrender date based on the COVID-19 pandemic. His current
surrender date is February 12, 2021. We write to request an additional adjournment of at least 90
days on this same basis.

        The Court’s reasoning for previously postponing Mr. Adames’ surrender date remains true.
In fact, since the Court’s prior rulings, conditions have gotten worse, not better. Over the past
week, there has been an average of 146,486 cases of COVID-19 reported daily across the United
States. (Covid in the U.S.: Latest Map and Case Count, Feb. 2, 2021, THE NEW YORK TIMES,
found at https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.) According to
the New York Times, as of today more than 570,000 incarcerated persons have been infected and
at least 2,500 inmates and correctional officers have died in the United States. (See id.) The
number of infected incarcerated persons has more than doubled in the last few months alone.

        We submit that the risks associated with the continued spread of COVID-19 through the
federal prison system warrant an adjournment of Mr. Adames’ surrender date, particularly when
         Case 1:19-cr-00076-SHS Document 56 Filed 02/02/21 Page 2 of 2




weighed against the lack of risk of flight and lack of danger to the community posed by his
continued release. We have conferred with the Government and they have no objection to this
request.

                                                        Respectfully submitted,


                                                        Bennett M. Epstein
                                                        Sarah M. Sacks
cc: AUSA Kyle Wirshba (by email)

    Defendant's surrender date is adjourned to May 7, 2021.

    Dated: New York, New York
           February 2, 2021




                                            2
